Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 1 of 7 PageID #: 1355




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 NATIONAL LIABILITY & FIRE
 INSURANCE CO,

                                    Plaintiff,
                                                                 MEMORANDUM & ORDER
 -against-                                                       15-CV-6352 (DRH)(ARL)

 RICK’S MARINE CORP. and ADAM
 WEINSTEIN,
                            Defendants.
 -----------------------------------------------------------X

 APPEARANCES ON THE MOTION:

 For Plaintiff:
 Nicoletti Horning & Sweeney
 Wall Street Plaza
 88 Pine Street, Seventh Floor
 New York, New York 10005
 By: William M. Fennell, Esq.


 For Defendant Rick’s Marine Corp.:
 Law Offices of E. Michael Rosenstock, P.C.
 55 Maple Avenue, suite 206
 Rockville Centre, New York 11570
 By: E. Michael Rosenstock, Esq.

 HURLEY, Senior District Judge:

         The purpose of this Memorandum is to address the motion of plaintiff

 National Liability & Fire Insurance Co, (“National” or “Plaintiff”) for civil contempt

 against Defendant Rick’s Marine Corp. (“RMC”) for “RMC’s willful refusal to comply

 with this Court’s Judgment.” Pl.’s Mem. in Supp. (DE 95-20) at 4. For the reasons

 set forth below, the motion is denied.




                                                   Page 1 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 2 of 7 PageID #: 1356




 I.    Background

       This action arises from the sinking of a marine pleasure vessel, the Pelagic,

 which was owned by defendant Adam Weinstein ("Weinstein"), and serviced, stored

 and launched by Richard Dillworth ("Dillworth"), the owner and operator of

 RMC. Upon being launched at the RMC boatyard on May 8, 2015 – after being

 stored at that location for the winter of 2014-2015 – it sank within hours. As a

 result of its sinking, the Pelagic was declared a total loss, leading National, as the

 insurer of the vessel, to pay the $290,000 face amount of the policy to its insured

 Weinstein. Weinstein then transferred Pelagic’s title to Plaintiff as the subrogee of

 its perceived causes of action against RMC for the sinking.

       RMC maintained that it was the aggrieved party. It asserted that the boat

 was delivered to the marina in the Fall of 2014 for repairs, winter storage, and for

 launching in the Spring with a causative latent defect and sought to recover

 damages to the dock to which the Pelagic was tethered at the time of its

 submersion. In addition, RMC refused to release the Pelagic, such as it was,

 to National until it was paid certain sums predicated on an asserted maritime lien.

       The case was tried before this Court, non-jury. On March 11, 2020, the Court

 issued its findings of fact and conclusions of law. (See DE 84.) As relevant to the

 present dispute, the Court found that National proved its negligence claim against

 RMC and was entitled to judgment against RMC in the amount of $290,000.00;

 RMC was entitled to judgment against Weinstein for outstanding pre-sinking



                                        Page 2 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 3 of 7 PageID #: 1357




 repairs and against National for outstanding post-transfer storage fees; and upon

 satisfaction of the judgment for pre-sinking repairs and post-transfer storage,

 National was entitled to possession of Pelagic and upon payment of the judgment

 amounts for repair and storage fees, RMC was to “immediately make the Pelagic

 available for removal from the marina at National's expense.” (DE 84 at 32.) On

 March 16, 2020, judgment was entered (the “Judgment”). The portion of the

 Judgment giving rise to the present dispute declared that: “upon satisfaction of the

 judgment for the outstanding repair bill and the outstanding storage fees, National

 is entitled to possession of the Pelagic and accordingly, upon such payment RMC

 shall immediately make the Pelagic available for removal from the marina at

 National's expense.” (Judgment (DE 85) at 3.)

 II.   The Present Dispute

       By this motion National requests an order, pursuant to Rule 70 of the

 Federal Rules of Civil Procedure, holding RMC in contempt of the Judgment

 because RMC did not release the Pelagic until July 31, 2020 even though as of

 March 20, 2020, both the outstanding repair judgment and the outstanding storage

 fees judgment were paid. This, posits National, violated the Judgment’s provision

 that RMC immediately make the vessel available for removal from the marina at

 National’s expense. The delay, it is claimed, resulted principally from RMC’s claims

 that not only could it not launch the boat, but that it had no obligation to do so

 despite the fact that “[t]he Judgment was understood to mean that RMC would



                                       Page 3 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 4 of 7 PageID #: 1358




 make the vessel immediately available in the same location as RMC had originally

 taken possession of the vessel, i.e. afloat dockside at RMC’s marina.” (Pl.’s Mem. in

 Supp. (DE 95-20) at 6.) National does not claim that the delay resulted in a decrease

 in the value of the Pelagic; rather, it seeks as damages for the contempt an award of

 $16,989.90, consisting of $16,023.50 in attorneys’ fees and $966.40 in costs

 “incurred in connection with its efforts to compel RMC to comply with the Court’s

 Judgment.” (Fennel Declar. (DE 95-1) at ¶ 20.)

       According to RMC, it diligently attempted to comply with the directive “to

 immediately make the Pelagic available for removal” and that the “Pelagic was

 always ‘available for removal’ after entry of the Judgment -- if National could figure

 out a way to remove it safely.” Because of COVID 19 restrictions which prevented it

 from operating as usual and because the Pelagic was blocked by other boats that

 had been stored on land by RMC long before the Judgment was entered, RMC

 claims that the Pelagic “could not be immediately removed by the standard method

 of a water launch . . . (RMC Mem. in Opp. (DE 95-26) at 3), and that it made

 diligent efforts to cooperate and effectuate the Judgment’s provision to make the

 Pelagic available for removal and paying National the $290,000.00 monetary award.

 (Id. at passim.) Moreover, RMC argues that National’s contention that the

 Judgment “was understood to mean that RMC would make the vessel immediately

 available . . . afloat dockside at RMS’ marina” is erroneous. (Id. at 3.)




                                        Page 4 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 5 of 7 PageID #: 1359




 III.     The Motion for Contempt is Denied

          A.    Relevant Standard

          Rule 70(e) “provides a remedy of contempt if a party fails to comply with a

 judgment requiring the performance of a specific act.” Ecopetrol S.A. v. Offshore

 Expl. and Prod. LLC, 172 F. Supp. 3d 691, 695 (S.D.N.Y. 2016). A Rule 70 civil

 contempt sanction “‘serves to coerce the contemnor into future compliance with the

 court's order or to compensate the complainant for losses resulting from the

 contemnor's past noncompliance.’” Carione v. United States, 2012 WL 976049, at *7

 (E.D.N.Y. Mar. 22, 2012) (quoting Bd. of Trs. of the Loc. 295/Loc.-I.B.T. Emp. Grp.

 Pension Tr. Fund v. Hail Air Freight, Inc., 2008 WL 1758719 (S.D.N.Y. Apr. 16,

 2008) (internal quotation marks and citation omitted)).

          “In order to establish contempt, a movant must show by clear and convincing

 evidence: (1) a clear and unambiguous order; (2) clear and convincing proof of

 noncompliance of the order; and (3) that the contemnor has not diligently attempted

 to comply in a reasonable manner.” Id. (quoting Perez v. Danbury Hosp., 347 F.3d

 419, 423–24 (2d Cir. 2003); accord Trs. of N.Y.C. Dist. Council of Carpenters Pension

 Fund v. Vintage Flooring & Tile, Inc., 2012 WL 2958177, at *2 (S.D.N.Y. July 20,

 2012).

          B.    Application to the Present Case

          While the Court views RMC’s assertion that it diligently attempted to comply

 with the Judgment’s direction regarding the repossession of the Pelagic as




                                         Page 5 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 6 of 7 PageID #: 1360




 problematic, it is the first prong of the required showing for civil contempt - a clear

 and ambiguous order - that is determinative of this matter.

       “A clear and unambiguous order is one that leaves ‘no uncertainty in the

 minds of those to whom it is addressed,’ who ‘must be able to ascertain from the

 four corners of the order precisely what acts are [required or] forbidden.’” King v.

 Allied Vision, Ltd., 65 F.3d 1051, 1058 (C.A.2 (N.Y.),1995) (quoting Hess v. New

 Jersey Transit Rail Operations, Inc., 846 F.2d 114, 116 (2d Cir.1988) and Drywall

 Tapers, Local 1974 v. Local 530, Operative Plasterers Int'l Ass'n, 889 F.2d 389, 395

 (2d Cir.1989)). Ambiguities and omissions must be construed in favor of the alleged

 contemnor. Drywall Tapers, 889 F.2d at 400.

       Here, National interprets that language of the Judgment one way, whereas

 RMC interprets it another, suggesting that the language was not unambiguous.

 Moreover, on its face, the language of the Judgment regarding RMC’s obligation -

 “to immediately make the Pelagic available for removal from the marina at

 National's expense” - is untethered to any requirement as to how the vessel was to

 be made available. Thus, National’s motion premised on the assertion that “it was

 understood” that the vessel would be made available “afloat dockside at the

 marina,” fails. Indeed, given that this action arose from the sinking of the Pelagic, it

 would be reasonable to assume otherwise.

       National’s motion for contempt is therefore denied.




                                        Page 6 of 7
Case 2:15-cv-06352-DRH-ARL Document 96 Filed 05/12/21 Page 7 of 7 PageID #: 1361




 IV.   RMC’s Request Pursuant to Local Rule 83.6

       In its memorandum. RMC requests that the Court award it, pursuant to

 Local Rule 83.6, its reasonable attorney’s fees and cost in defending against the

 motion for contempt. (RMC’s mem. in Opp. at 2 & 13.) Absent, however, is any

 discussion as to why “in the discretion of the Court,” see Local Rule 83.6, such an

 award is appropriate. Given its failure to satisfactorily address this issue, the

 request is denied.

 IV.   Conclusion

       National’s motion pursuant to Fed. R. Civ. Pro. 70 for civil contempt is

 denied. RMC’s request for fees pursuant to Local Rule 83.6. is also denied.

       SO ORDERED.

 Dated: Central Islip, New York                  s/ Denis R. Hurley
        May 12, 2021                            Denis R. Hurley
                                                United States District Judge




                                       Page 7 of 7
